United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-2320
                                 ___________

Eugene Kenneth Jones-El,                *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Dave Dormire; Bill Galloway; Stewart *
Epps; David Webster; R. Marian          *
Ortbals; Jay Cassady; John James;       *
Nita Branson-Henderson; Mitchell        * Appeal from the United States
Finley; Christine Linsey; Richard       * District Court for the Western
Martin; Michael Regan; Mike Kemna; * District of Missouri.
Edward L. Ruppel; Sandra Webb;          *
Debra Reed; Randy Mobley; Norman * [UNPUBLISHED]
Graham; Nathan Rasher; Rodney           *
Kueffer; Charles Turner; Andria         *
Galbreath; Dave Courm; George           *
Lombardi; Scott Kintner; James Glass; *
Robyn Combs; Kevin Thompson;            *
Robert Alderman; Cindy Wansing;         *
Jerline Deardeuff,                      *
                                        *
             Appellees.                 *
                                  ___________

                            Submitted: September 2, 2010
                               Filed: September 3, 2010
                                ___________

Before MELLOY, BOWMAN, and GRUENDER, Circuit Judges.
                         ___________
PER CURIAM

       Eugene Jones-El appeals from the district court’s1 interlocutory orders (1)
dismissing one claim prior to service of process for failure to state a claim; and (2)
denying without prejudice Jones-El’s motion for appointment of counsel. The order
dismissing one claim does not constitute a final, appealable order, however, because
another claim remains pending, the court did not certify that there was no just reason
for delay, and the order does not fall within the “collateral order” exception to the
final-judgment rule. See Fed. R. Civ. P. 54(b); Digital Equip. Corp. v. Desktop
Direct, Inc., 511 U.S. 863, 867-68 (1994) (collateral-order doctrine). Accordingly we
lack jurisdiction over that portion of the appeal.

       We have jurisdiction to review the order denying appointment of counsel, see
Slaughter v. City of Maplewood, 731 F.2d 587, 588 (8th Cir. 1984), and finding no
abuse of discretion, we affirm, see 8th Cir. R. 47A(a). However, we direct the district
court to give a more detailed explanation of its reasoning in any future orders denying
appointment of counsel. See Nelson v. Shuffman, 476 F.3d 635, 636 (8th Cir. 2007)
(per curiam) (affirming order denying appointment of counsel, but directing court to
state reasoning in any future orders).2
                        ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      2
       We grant appellant’s motion for IFP status.

                                         -2-